United States Court of Appeals
                     For the First Circuit



No. 14-1934

     SIRVA RELOCATION, LLC and AETNA LIFE INSURANCE COMPANY,

                     Plaintiffs, Appellants,

                               v.

CHARLOTTE GOLAR RICHIE, IN HER OFFICIAL CAPACITY AS COMMISSIONER
OF THE MASSACHUSETTS COMMISSION AGAINST DISCRIMINATION, ET AL.,

                     Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]



                             Before

                      Howard, Chief Judge,
               Selya and Kayatta, Circuit Judges.



     Jonathan C. Bond, with whom Miguel A. Estrada, Gibson, Dunn
& Crutcher LLP, Stephen D. Rosenberg, and The Wagner Law Group
were on brief, for appellants.
     Carrie M. Benedon, Assistant Attorney General, with whom
Maura Healey, Attorney General of Massachusetts, was on brief, for
appellees.
     Mala M. Rafik, S. Stephen Rosenfeld, Rosenfeld, Rafik &
Sullivan, P.C., Anne L. Josephson, and Kotin, Crabtree & Strong,
L.L.P. on brief for       American Civil     Liberties Union of
Massachusetts, Community Legal Aid of Central and Western
Massachusetts, Health Law Advocates, Jewish Alliance for Law and
Social Action, Lawyers' Committee for Civil Rights and Economic
Justice,    Massachusetts   Employment   Lawyers   Association,
Massachusetts Law Reform Institute, and National Alliance on
Mental Illness of Massachusetts, amici curiae in support of
appellees.



                         July 20, 2015
          SELYA, Circuit Judge.    In Younger v. Harris, 401 U.S. 37

(1971), the Supreme Court enunciated a doctrine of abstention.

Fidelity to that doctrine requires federal courts, in the absence

of extraordinary circumstances, to refrain from interfering with

certain state proceedings.   See id. at 43-45.    The Supreme Court

recently revisited the Younger doctrine, clarified its operation,

and narrowed its scope.   See Sprint Commc'ns, Inc. v. Jacobs, 134

S. Ct. 584 (2013).   This case affords us our first opportunity to

consider the impact of Sprint on Younger abstention.

          The court below, ruling with the benefit of Sprint, held

that Younger abstention was appropriate here and dismissed the

federal court action. See Sirva Relocation, LLC v. Tynes, No. 13-

12530, 2014 WL 3892202, at *7 (D. Mass. Aug. 7, 2014).   The federal

plaintiffs appeal.   After positioning this case within the Younger

framework, considering the factors limned in Middlesex County

Ethics Committee v. Garden State Bar Association, 457 U.S. 423

(1982), and evaluating the applicability vel non of possible

exceptions to Younger abstention, we affirm the district court's

decision to abstain.   Along the way, we clarify our own case law

concerning the exception to the Younger doctrine for facially

conclusive claims of preemption.




                               - 3 -
I.     BACKGROUND

             This appeal is the latest bout in a prolonged legal

struggle concerning fringe benefits offered by plaintiff-appellant

Sirva Relocation, LLC (Sirva) to its work force.                             We briefly

rehearse the history and travel of the dispute.

             Sirva     (a   company    that        provides     moving     and   housing

solutions) offers a complement of benefits to its employees through

a    group   benefit    plan.        The    plan,       which   is    underwritten    by

plaintiff-appellant Aetna Life Insurance Company (Aetna), includes

a long-term disability (LTD) component.                    Employees who elect LTD

coverage and become totally disabled receive monthly payments

equal to a portion of their pre-disability income.                         Pertinently,

the LTD plan (the Plan) provides disparate benefits depending on

the nature of an employee's disability: employees who become

totally disabled prior to age 62 may receive benefits until age 65

if their disability stems from a physical impairment, whereas those

who    become     totally   disabled        from    a    mental      or   psychological

condition are generally entitled to receive LTD benefits for a

maximum of 24 months.1

             In    September    of    2004,    Sirva       hired     David   Knight   as

director of global sales.              Knight chose to participate in the



       We say "generally" because the Plan makes an exception, not
       1

relevant here, for employees who are hospitalized beyond 24 months
as a result of a mental or psychological condition.


                                           - 4 -
benefit plan and enrolled in the LTD component.            In November of

that year, Knight took a leave of absence due to mental illness.

Knight was subsequently found to be totally disabled and began

receiving   disability   benefits.      By   May   of   2005,   Knight   had

exhausted his short-term disability benefits, and Aetna informed

him that LTD payments would commence.        Aetna's letter noted that

if Knight's disability was in any way attributable to a mental

condition, his LTD payments would cease 24 months after the onset

of the disability unless he was hospitalized at that time.               See

supra note 1.

            In December of 2006, Aetna informed Knight that he had

exhausted his LTD benefits and that payments had been terminated.

Aetna's letter noted that the Plan was subject to the Employee

Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001–

1461, and that Knight had the right to seek internal review of the

benefits termination.    It went on to explain that if Knight was

unhappy with the outcome of that review, he could sue under ERISA.

See id. § 1132(a).

            Knight did not pursue further claims review but, rather,

filed a charge of discrimination with the Massachusetts Commission

Against Discrimination (MCAD) in September of 2007.         He complained

that the appellants (Sirva and Aetna) had discriminated against

him on the basis of disability in violation of Massachusetts

General Laws chapter 151B and the Americans with Disabilities Act


                                - 5 -
of 1990 (ADA), 42 U.S.C. §§ 12101–12213.             The crux of his complaint

was that the appellants paid disparate LTD benefits depending on

whether   an    employee    suffered     from    a    physical      or    a    mental

impairment.

           The    appellants       promptly     moved   to    dismiss         Knight's

complaint.     They argued that the chapter 151B claim was preempted

by ERISA and that the ADA claim failed on the merits.                     The MCAD

did   nothing    until     April    of   2010,       when    the    Investigating

Commissioner denied the appellants' motion without prejudice.                      Her

rescript asserted, without meaningful elaboration, that factual

questions concerning both ERISA coverage and the merits precluded

dismissal.

           The   appellants    filed     a    timely     answer     and   position

statement reiterating their defenses.                The MCAD took no further

action for nearly two years.          At that time, an MCAD investigator

requested from the appellants documents concerning both ERISA

coverage and the merits of Knight's complaint.                     The appellants

quickly supplied the requested information.

           In October of 2012, the Investigating Commissioner found

that probable cause existed to credit Knight's allegations and

ordered the parties to participate in a conciliation conference,

warning that failure to attend could result                   in sanctions or

immediate certification of the charge for a public hearing.                         A

summary of the MCAD's investigation accompanied the finding.                       The


                                      - 6 -
appellants sought reconsideration of the probable cause finding,

renewing their argument that the chapter 151B claim was preempted

and, therefore, the MCAD lacked jurisdiction to proceed.          The MCAD

denied reconsideration and ordered the parties to proceed with

discovery.

            In May of 2013 — almost six years after the commencement

of the MCAD proceeding — the Investigating Commissioner certified

the case for public hearing and added the MCAD's name to the

caption.     Following a pre-hearing conference, the MCAD scheduled

the public hearing for January of 2014.

            At that juncture, the appellants repaired to the United

States District Court for the District of Massachusetts.            Their

federal    complaint   named   as    defendants   the    Commonwealth   of

Massachusetts, the MCAD, its commissioners (in their official

capacities), and Knight. The complaint entreated the district

court to declare that ERISA preempted the chapter 151B claim and

any further MCAD investigation of the charge.           On that basis, the

appellants asked the court to enjoin the MCAD proceeding.               The

MCAD and Knight moved to dismiss the complaint, exhorting the

district court to abstain.

            While the case was pending, the Supreme Court decided

Sprint.    The district court secured supplemental briefing and then

heard oral arguments.      The court reserved decision and, in a

thoughtful memorandum, ruled that abstention was required.              See


                                    - 7 -
Sirva, 2014 WL 3892202, at *4-7. Consequently, it dismissed the

case.   See id. at *7.       This timely appeal ensued.

II.   ANALYSIS

              The appellants attack the district court's decision to

abstain   on    three    fronts.      First,   they     claim   that    the   MCAD

proceeding is not the sort of proceeding to which Younger applies.

Second, they claim that even if the proceeding comes within

Younger's orbit, the Middlesex factors defeat abstention.                  Third,

they claim that, in all events, an exception to Younger for

facially conclusive allegations of preemption permits a federal

court to enjoin the MCAD proceeding.               All of these claims were

rejected by the district court, and that court's rulings engender

de novo review.       See Rio Grande Cmty. Health Ctr., Inc. v. Rullan,

397 F.3d 56, 68 (1st Cir. 2005).

               A.     The Evolution of the Younger Doctrine.

              Unpacking the appellants' asseverational array requires

some exploration of the evolution of the Younger doctrine.                      We

start from the settled premise that the pendency of a state-court

action generally does not preclude a federal court from addressing

the same subject matter.           See Co. River Water Conserv. Dist. v.

United States, 424 U.S. 800, 817 (1976).               This is consistent with

the   tenet    that     federal    courts   have   a    "virtually     unflagging

obligation . . . to exercise the jurisdiction given them."                     Id.

Nevertheless, this obligation is not absolute — and the Supreme


                                      - 8 -
Court has developed a small cluster of doctrines that either

require or allow federal courts to defer to state proceedings in

particular circumstances.    See Quackenbush v. Allstate Ins. Co.,

517 U.S. 706, 716-18 (1996).    Younger abstention reflects one such

doctrine.

            In Younger, the Justices held that principles of equity

and comity demand that a federal court abstain from entertaining

a suit that seeks to enjoin a state criminal prosecution as

violative of federal law so long as the state proceeding affords

an adequate opportunity to raise the federal defense and abstention

will not cause irreparable harm.        See 401 U.S. at 43-46.   In a

companion case, the Justices made pellucid that the same principles

encumber a federal court's ability to order declaratory relief.

See Samuels v. Mackell, 401 U.S. 66, 69-70, 72-73 (1971).

            The Supreme Court subsequently extended the        Younger

doctrine to certain quasi-criminal proceedings, see Huffman v.

Pursue, Ltd., 420 U.S. 592, 594 (1975), and certain proceedings

involving the enforcement of state-court orders and judgments, see

Pennzoil Co. v. Texaco Inc., 481 U.S. 1, 13-14 (1987).     Similarly,

some   state   administrative   proceedings    may   trigger   Younger

abstention.    See New Orleans Pub. Serv., Inc. v. Council of City

of New Orleans (NOPSI), 491 U.S. 350, 369 n.4 (1989).

            Over the years, the Court has recognized a handful of

exceptions to the Younger doctrine.      Abstention is inappropriate,


                                - 9 -
for example, when a state proceeding is brought in bad faith, that

is, for the purpose of harassment.            See Younger, 401 U.S. at 53-

54.   So, too, a federal court need not stay its hand if the state

forum provides inadequate protection of federal rights. See Gibson

v. Berryhill, 411 U.S. 564, 575, 578-79 (1973).                 Abstention is

likewise inappropriate when a state statute is "flagrantly and

patently    violative      of    express   constitutional   prohibitions."

Younger, 401 U.S. at 53 (quoting Watson v. Buck, 313 U.S. 387, 402

(1941)).

            In Middlesex, the Court added a further gloss.                 It

explained that a federal court must abstain when there is an

ongoing state proceeding (judicial in nature), which implicates

important state interests and provides an adequate opportunity to

raise federal defenses. See 457 U.S. at 432.             Thereafter, lower

courts sometimes loosely applied the three Middlesex factors as an

exclusive test for determining the applicability of the Younger

doctrine.     See, e.g., Brooks v. N.H. Supreme Court, 80 F.3d 633,

638 (1st Cir. 1996).

            Recently, the Supreme Court clarified the range of state

proceedings that may suffice to trigger Younger abstention.               The

Court explained that Younger applies only to "exceptional" state

proceedings, Sprint, 134 S. Ct. at 588, and the Middlesex factors

do not operate as a free-standing test, see id. at 593.                Giving

independent    life   to   the    Middlesex   factors   would    transmogrify


                                    - 10 -
Younger from a narrow exception to the federal courts' duty to

exercise their jurisdiction into a rule mandating abstention in

the case of "virtually all parallel state and federal proceedings."

Id.

              The Sprint Court held that only three types of state

proceedings trigger Younger abstention: (i) criminal prosecutions,

(ii) "civil proceedings that are akin to criminal prosecutions,"

and   (iii)     proceedings    "that    implicate    a    State's   interest   in

enforcing the orders and judgments of its courts."                  Id. at 588.

If    a   proceeding   does    not   fit    within   this    taxonomy,   Younger

abstention will not lie.        See id. at 593-94.

              However, the Sprint Court did not entirely abandon the

Middlesex factors.       Although those factors cannot alone bear the

weight     of    abstention,    they       constitute     "additional    factors

appropriately considered by [a] federal court before invoking

Younger."       Id. at 593.

              We distill from Sprint a three-step approach to Younger

abstention.       To begin, a federal court must ascertain whether a

particular state proceeding falls within the Younger taxonomy.                 If

so, the court must then take the second step and consider whether

the Middlesex factors support abstention.                And if these two steps

leave the case on track for abstention, the court must take the

third step and determine whether any of the isthmian exceptions to

the Younger doctrine apply.


                                       - 11 -
                       B.    The Taxonomy Question.

           We move now from the general to the specific.                    The

appellants' opening salvo posits that the MCAD proceeding does not

engage the gears of Younger abstention at all. In their view, the

MCAD is a neutral arbiter adjudicating a private dispute between

an employer and an employee.

           The parties agree that the only Sprint niche into which

the MCAD proceeding might fit is the category for civil enforcement

proceedings     resembling    "criminal        prosecution[s]   in   important

respects."      Id. at 592 (internal quotation marks omitted).              The

Sprint Court described the hallmarks of such proceedings.              For one

thing,   such    a   proceeding   is    "characteristically     initiated    to

sanction the federal plaintiff . . . for some wrongful act."                Id.

For another thing, "a state actor is routinely a party to the state

proceeding and often initiates the action."               Id.    Finally, an

investigation is typically undertaken, culminating in a formal

charge or complaint.        See id.

           This court has applied the Younger analysis to MCAD

proceedings in several earlier cases.             See, e.g., Colonial Life &

Accident Ins. Co. v. Medley, 572 F.3d 22 (1st Cir. 2009); Local

Union No. 12004 v. Massachusetts, 377 F.3d 64 (1st Cir. 2004).

But these cases predate Sprint and do not directly address the

question of whether MCAD proceedings are sufficiently akin to




                                      - 12 -
criminal prosecutions to trigger abstention.           We begin with that

question.

            We find instructive the Supreme Court's decision in Ohio

Civil Rights Commission v. Dayton Christian Schools, Inc., 477

U.S. 619 (1986).     There, a teacher filed a complaint with a state

civil-rights agency alleging that her employer had discriminated

against her on the basis of sex.            See id. at 623-24. The agency

notified the school that it was conducting an investigation into

the matter and urged settlement, warning that a failure to settle

could lead to formal adjudication.          See id. at 624.    After finding

probable cause to believe that discrimination had occurred, the

agency forwarded a proposed conciliation agreement.            See id.    When

the   school    failed   to      respond,     the   agency    initiated    an

administrative proceeding by filing a complaint.             See id.

            The Supreme Court concluded that the Younger doctrine

barred the school's subsequent federal action to enjoin the agency

proceeding on First Amendment grounds.         See id. at 628.    The Sprint

Court later identified this agency proceeding as the type of civil

enforcement action that falls within the Younger taxonomy.                See

Sprint, 134 S. Ct. at 592.

            The proceeding here is materially indistinguishable from

that described in Dayton.        Knight filed an MCAD complaint against

the appellants; an MCAD investigator sought and obtained documents

concerning     the   structure     of   the    Plan;   the    Investigating


                                   - 13 -
Commissioner    made   a   finding     of    probable    cause;      conciliation

failed; and the Investigating Commissioner certified the matter

for public hearing — an action which, under applicable regulations,

was the functional equivalent of filing a formal complaint, see

804 Mass. Code Regs. 1.20(3).        This course of action satisfies the

Sprint Court's state-involvement and investigation criteria.

           Here,   moreover,     the        MCAD   proceeding     is   aimed     at

sanctioning the appellants for wrongful conduct.                  See Stonehill

Coll. v. Mass. Comm'n Against Discrim., 808 N.E.2d 205, 216-17

(Mass. 2004) ("[T]he primary purpose of an [MCAD proceeding] is to

vindicate the public's interest in reducing discrimination in the

workplace by deterring, and punishing, instances of discrimination

by employers against employees.").            It is, therefore, "of the sort

entitled   to   Younger    treatment."         Sprint,   134    S.   Ct.   at   592

(internal quotation marks and alteration omitted).

           The appellants strain to distinguish the MCAD proceeding

from the proceeding in Dayton.          They suggest, for instance, that

Dayton is distinguishable because the conduct at issue there

violated Ohio criminal law.      That is true as far it goes — but the

distinction does not take the appellants very far.               Neither Sprint

nor Dayton relied on (or even mentioned) such a distinction.                    And

though the availability of parallel criminal sanctions may be a

relevant datum, see ACRA Turf Club, LLC v. Zanzuccki, 748 F.3d

127, 138 (3d Cir. 2014); Mulholland v. Marion Cnty. Election Bd.,


                                  - 14 -
746 F.3d 811, 816-17 (7th Cir. 2014), it is not a necessary element

when   the     state   proceeding     otherwise       sufficiently   resembles    a

criminal prosecution, see, e.g., Middlesex, 457 U.S. at 432-35

(applying Younger to state disciplinary proceeding intended to

punish lawyer for violating ethical rules).

              In the same vein, the appellants expostulate that the

MCAD is merely refereeing a private dispute. But contrary to their

importunings, the fact that Knight initiated the proceeding by

filing    a    complaint    with   the    MCAD   is    not   dispositive   of   the

question.      In Dayton, for example, the agency's investigation was

sparked by a private complaint.            See 477 U.S. at 623-24; see also

Sprint, 134 S. Ct. at 592 (observing that a state actor "often

initiates the action" (emphasis supplied)).

              The appellants' further assertion that the MCAD failed

to conduct an investigation is belied by the record.                       An MCAD

investigator requested a trove of documents from the appellants,

and the subsequent probable cause finding was accompanied by a

summary of the agency's investigation.

              The appellants next argue that the MCAD proceeding has

the trappings of a civil proceeding and, thus, does not accommodate

Younger       abstention.      This      argument      is    threadbare.     Under

Massachusetts law, an individual who believes that he has been a

victim of discrimination has "two largely independent avenues for

redress."       Stonehill, 808 N.E.2d at 218 (internal quotation mark


                                      - 15 -
omitted).    He may either file a complaint with the MCAD and rely

exclusively on the agency's processes or remove the case to state

court and maintain a private action in his own name.     See id. at

216-17.

            Where, as here, an individual elects to travel along the

first avenue, the agency prosecutes the charge, see Mass. Gen.

Laws ch. 151B, § 5, and "proceeds in its own name," Joulé, Inc. v.

Simmons, 944 N.E.2d 143, 148 (Mass. 2011).    The agency can settle

the dispute without the complaining party's consent. See 804 Mass.

Code Regs. 1.15(6)(b).   If settlement proves to be infeasible, the

agency can issue a formal complaint in its own name.        See id.

§ 1.20(3).

            While the MCAD may allow the parties to engage in

discovery, that discovery is intended primarily to "assist[] the

Investigating Commissioner."    Id. § 1.13(7)(a).   And even though

the MCAD is empowered to seek relief on behalf of the victim of

the alleged discrimination, the primary purpose of any such relief

is to effectuate the goals of Massachusetts anti-discrimination

law.   See Joulé, 944 N.E.2d at 149-50; Stonehill, 808 N.E.2d at

216-17; cf. EEOC v. Waffle House, Inc., 534 U.S. 279, 294-96 (2002)

(discussing parallel federal scheme).   The state-centric nature of

MCAD proceedings is underscored by the fact that an aggrieved

individual must intervene in the public hearing in order to




                               - 16 -
"advance a claim of discrimination in [his] own name."        Joulé, 944

N.E.2d at 151; see 804 Mass. Code Regs. 1.20(4).

            Viewed through this prism, the participation of the

appellants and Knight by means of pleadings, motion practice, and

discovery does not disqualify the MCAD proceeding from Younger

protection.    Unlike the proceeding at issue in Sprint, which was

initiated to settle a private dispute and involved no state-driven

investigation or formal charge, see 134 S. Ct. at 592-93, the MCAD

proceeding    exhibits   all   the   essential   hallmarks   of   a   civil

enforcement action that is "more akin to a criminal prosecution

than are most civil cases," id. at 593 (internal quotation marks

omitted).    That Knight's lawyer helped in the MCAD's investigation

does not alter the fundamental character of the proceeding.             Cf.

NOPSI, 491 U.S. at 371 (explaining that in classifying an agency

action as legislative or judicial, "[t]he nature of the final act

determines the nature of the previous inquiry" (quoting Prentis v.

Atl. Coast Line Co., 211 U.S. 210, 227 (1908))).

            We also reject the appellants' contention that defects

in this particular proceeding place it beyond Younger's embrace.

They point out that the order setting the matter for public hearing

fails to address certain required issues, see 804 Mass. Code Regs.

1.20(3); that the record contains no order formally designating

Knight's counsel as an agent of the MCAD, see id. § 1.09(5)(b)-

(c); and that protracted delay in the investigation transgressed


                                 - 17 -
agency regulations, see id. § 1.13(1), (3).          But these alleged

shortcomings, though regrettable, are beside the point; courts

ordinarily should look to the general class of proceedings in

determining whether Younger abstention applies.         See NOPSI, 491

U.S. at 365.   Garden-variety procedural defects in the roll-out of

a particular proceeding do not change its fundamental character.

          The appellants have one last shot in their sling.           They

say that the Dayton Court found abstention appropriate only after

deciding whether the First Amendment barred the agency proceeding.

See 477 U.S. at 628.    Arguing by analogy, the appellants insist

that the district court should not have abstained without first

resolving their claim that the MCAD proceeding is wholly preempted.

          This argument misreads Dayton.      While the Dayton Court

stated that the Ohio agency did not violate any constitutionally

assured right simply by investigating the reason for the teacher's

discharge, see id., the Court left it for the agency to determine

whether further inquiry would offend the First Amendment, see id.

          What happened here is fully compatible with the Dayton

Court's approach.    The MCAD has jurisdiction to investigate and

adjudicate the chapter 151B claim (if only to determine whether

it, and thus any further agency action, is preempted by ERISA).

          To   say   more   about   the   taxonomy    issue   would    be

supererogatory.   The MCAD proceeding is plainly the sort of civil

enforcement action that fits within the Younger design.


                               - 18 -
                        C.   The Middlesex Factors.

           This brings us to the question of whether the Middlesex

factors support abstention.             The first Middlesex factor asks

whether there is an ongoing state proceeding that is judicial in

nature.    That    is    obviously      so   here:   the   MCAD    completed    an

investigation, issued a formal complaint, conducted a pre-hearing

conference, and scheduled an adjudicative hearing.                 These actions

conclusively show the existence of an ongoing state proceeding

that is judicial in nature.        See id. at 624, 627-28.

           The second Middlesex factor asks whether the proceeding

implicates important state interests. This inquiry need not detain

us.   The Supreme Court has squarely held that a state's interest

in eradicating discrimination in the workplace is of sufficient

magnitude to satisfy this factor.              See NOPSI, 491 U.S. at 365

(citing Dayton, 477 U.S. at 628).            The appellants' suggestion that

Massachusetts has no real interest in this proceeding because ERISA

preempts it is circular and, thus, without merit.                 See id. at 365

(expressly rejecting similar reasoning).

           The last Middlesex factor deals with the adequacy of the

opportunity to raise federal defenses in the state proceeding.

The   appellants   point     to   the   extensive     delays      in   the   MCAD's

processing and investigation of Knight's allegations and argue

that this egregious foot-dragging has deprived them of a meaningful

opportunity to raise their preemption defense.


                                     - 19 -
           To be sure, the MCAD proceeding has moved at a snail's

pace.    And though the third Middlesex factor is generally deemed

satisfied as long as no state procedural rule bars the assertion

of a federal defense and the state affords a fair opportunity to

raise that defense, see Moore v. Sims, 442 U.S. 415, 430-32 (1979),

adjudicative delay may (at least in theory) be so extraordinary

that it justifies federal-court intervention, see id. at 432; cf.

Gibson, 411 U.S. at 575 n.14 (noting that agency delay may obviate

the need to exhaust administrative remedies).                 But a federal

plaintiff's failure to pursue potentially available state judicial

remedies undermines that plaintiff's ability to demonstrate that

it had no meaningful opportunity to assert its federal defense.

See Moore, 442 U.S. at 432; Diamond "D" Constr. Corp. v. McGowan,

282 F.3d 191, 201-02 (2d Cir. 2002).

           While   we   do   not   condone     the   MCAD's    lackadaisical

handling of this matter, the appellants never sought to invoke

potentially available state judicial remedies (such as a writ of

mandamus) to ameliorate the delay.          See Mass. Gen. Laws ch. 249,

§ 5; see also Town of Reading v. Att'y Gen., 285 N.E.2d 429, 431

(Mass.   1972)   ("[M]andamus      is   a   remedy   for   (administrative)

inaction . . . .").     Instead, they waited until the MCAD was at

last poised to hear and decide the preemption issue before they

sought federal assistance and, we are told, requested a stay of

the agency proceeding, thereby inviting additional delay.             Under


                                   - 20 -
these circumstances, we must "assume that state procedures [would

have afforded] an adequate remedy."       Pennzoil, 471 U.S. at 15.

          The   MCAD     consistently   has   acknowledged   that   ERISA

preemption remains an open question in the case.             There is no

compelling reason to believe that, if the public hearing is allowed

to proceed, the MCAD will not address that question with due

dispatch. If the agency's answer is not to the appellants' liking,

they can seek review in the state courts.       See Mass. Gen. Laws ch.

151B, § 6; 804 Mass. Code Regs. § 1.24(2).         That opportunity to

present their federal claim is sufficient to satisfy the third

Middlesex factor.      See Dayton, 477 U.S. at 629.

          That ends this aspect of the matter.        The short of it is

that all three Middlesex factors support the decision of the court

below to abstain.

                    D.    The Preemption Exception.

          The final leg of our journey takes us to the handful of

exceptions to Younger abstention identified by the Supreme Court.

One such exception is potentially relevant here.         That exception

pertains when state law is "flagrantly and patently violative of

express constitutional prohibitions in every clause, sentence and

paragraph, and in whatever manner and against whomever an effort

might be made to apply it."      Younger, 401 U.S. at 53-54 (internal

quotation mark omitted).      Though this exception is quite narrow,

see Rossi v. Gemma, 489 F.3d 26, 35 n.16 (1st Cir. 2007); Dubinka


                                 - 21 -
v. Judges of Superior Court, 23 F.3d 218, 225 (9th Cir. 1994), the

Court has left open the possibility that a facially conclusive

claim of preemption may serve to override the Younger mandate, see

NOPSI, 491 U.S. at 366-67.

          Following   this    lead,   we   have   recognized   facially

conclusive preemption as a potentially valid basis for refusing

Younger abstention.      See Chaulk Servs., Inc. v. Mass. Comm'n

Against Discrim., 70 F.3d 1361, 1370 (1st Cir. 1995).      In the case

at hand, the appellants ask us to find facially conclusive their

assertion that ERISA preempts the chapter 151B claim and, thus,

the MCAD proceeding itself.2      To evaluate this construct, some

background is helpful.

          ERISA preempts "any and all State laws insofar as they

. . . relate to any employee benefit plan" covered by the statute.

29 U.S.C. § 1144(a).      This sweeping language preempts a wide

variety of state laws to the extent that they have the requisite

connection with an ERISA plan.    See Shaw v. Delta Air Lines, Inc.,

463 U.S. 85, 95-100 (1983).

          Although many state anti-discrimination laws that relate

to ERISA plans may beget ERISA preemption, some do not.            For


     2 In this court, the appellants have not reasserted the
argument, made below, that ERISA likewise prohibits the MCAD from
investigating and adjudicating a standalone ADA claim. Because we
conclude that preemption of the chapter 151B claim is not facially
conclusive and that the agency may resolve that issue, we have no
reason to explore this aspect of the matter further.


                                - 22 -
example, ERISA does not preempt federal anti-discrimination laws

(such as the ADA), see 29 U.S.C. § 1144(d), so state anti-

discrimination laws are immune to ERISA preemption insofar as they

prohibit conduct proscribed by federal law, see Tompkins v. United

Healthcare of New Eng., Inc., 203 F.3d 90, 96-97 (1st Cir. 2000).

But to the extent that a state anti-discrimination law prohibits

more conduct than its federal counterpart, it is preempted when

applied to an ERISA plan.       See Shaw, 463 U.S. at 103-04.

          There is little question but that the chapter 151B claim

sub judice relates to the Plan: it seeks directly to regulate the

Plan's contents.    Whether preemption of the claim is facially

conclusive,   though,   turns    on   the   answers   to   two    ancillary

questions.    First, does the Plan fall at least arguably outside

the realm of ERISA?      Second, does the ADA at least arguably

prohibit an employer from offering disparate benefits based on the

type of disability that may afflict an employee?            If either of

these answers is in the affirmative, the appellants' claim of

preemption cannot be deemed facially conclusive.

          We start and end with the second question.3            In Colonial

Life, we found facially inconclusive a nearly identical claim of



     3 Because this question yields an affirmative answer, we
bypass the first question and take no view on it. For the sake of
completeness, however, we note that the MCAD has contended all
along, albeit without meaningful elaboration, that factual
disputes abound as to the existence of ERISA coverage.


                                  - 23 -
preemption (a claim that ERISA preempted an MCAD charge that state

law   prohibited     providing    short-term   disability   benefits   to

employees with physical, but not mental, disabilities).           See 572

F.3d at 27-28.     The appellants have not identified any supervening

authority that would allow us to second-guess that determination.

See San Juan Cable LLC v. P.R. Tel. Co., 612 F.3d 25, 33 (1st Cir.

2010) (discussing "law of the circuit" doctrine).

           Even so, the MCAD gives Colonial Life too wide a berth.

It reads that decision as holding that any time a preemption claim

presents an issue of first impression in this circuit, the claim

cannot be facially conclusive.        While that reading finds support

in some of Colonial Life's dicta, see, e.g., 572 F.3d at 28-29

(stating that "the existence of a question of first impression

regarding the ADA's applicability . . . precludes preemption from

being facially conclusive"), it is not the holding of the case.

If it were, Colonial Life would conflict with Chaulk, in which we

determined that a preemption claim was facially conclusive even

though   the   relevant   issue    (concerning   whether    the   doctrine

articulated in San Diego Building Trades Council v. Garmon, 359

U.S. 236 (1959), divested the MCAD of jurisdiction over a state-

law gender discrimination claim) was one of first impression in

this circuit.      See Chaulk, 70 F.3d 1361.     It would also conflict

with common sense: whether pigs can fly is a question of first

impression in this circuit — we have no holding directly on point


                                   - 24 -
— but the answer to this question is so obvious as to be facially

conclusive.

              The holding of Colonial Life is far less mechanical.

The court explained that "the district court's need to conduct a

'detailed          analysis,'      including     resolving     interjurisdictional

differences" demonstrated that ERISA preemption was not facially

conclusive.         Colonial Life, 572 F.3d at 28.              The rule, then, is

that when a federal statute indisputably preempts a state-law

claim, preemption is facially conclusive whether or not we have

previously opined on the question.                    But when there is room for

reasonable doubt, the preemption claim is not facially conclusive

and cannot block abstention.              See, e.g., Verizon New Eng., Inc. v.

R.I. Dep't of Labor & Training, 723 F.3d 113, 118-19 (1st Cir.

2013) (holding preemption exception inapplicable where federal

plaintiff was attempting "to extend the doctrine of labor law pre-

emption in[to] a new area" (internal quotation marks omitted)).

              Drawing        the   line   in   this    place   is   consistent   with

Younger, which contemplates that when federal questions are raised

in    a    state    proceeding,      those     questions   ordinarily     should   be

resolved in that proceeding.                   See 401 U.S. at 45.        Only when

preemption of the state-law claim is beyond reasonable dispute

does the paradigm shift.              See Hughes v. Att'y Gen. of Fla., 377

F.3d 1258, 1265 (11th Cir. 2004). Even modest ambiguity concerning

the       result    of   a    preemption       inquiry   precludes     this   shift.


                                          - 25 -
Preemption has been held not facially conclusive if, for example,

there are unresolved factual disputes, see NOPSI, 491 U.S. at 367;

Colonial Life, 572 F.3d at 27, or if a federal court would be

required to delve into unsettled complexities of state law, see,

e.g., GTE Mobilnet v. Johnson, 111 F.3d 469, 478 (6th Cir. 1997),

or if the reach of a preemption provision is itself uncertain, see

Woodfeathers, Inc. v. Washington County, 180 F.3d 1017, 1022 (9th

Cir.       1999).     Enjoining   state      proceedings   in   any    of    these

circumstances        would   "defile   the   basic   presumption      that   state

courts are fully capable of safeguarding federal constitutional

rights."       Brooks, 80 F.3d at 639.

               In this case, the inquiry reduces to whether the ADA

conclusively permits an employer to offer disparate benefits based

on the type of disability that may afflict an employee.                       The

appellants say that it does.           In support, they point to what they

describe as the unanimous consensus of federal circuit courts on

this issue.4        See, e.g., EEOC v. Staten Island Sav. Bank, 207 F.3d

144, 152-53 (2d Cir. 2000); Weyer v. Twentieth Century Fox Film

Corp., 198 F.3d 1104, 1116-18 (9th Cir. 2000); Kimber v. Thiokol

Corp., 196 F.3d 1092, 1101-02 (10th Cir. 1999); Lewis v. Kmart

Corp., 180 F.3d 166, 172 (4th Cir. 1999); Ford v. Schering-Plough


       The Eleventh Circuit initially decided the issue the other
       4

way, but then withdrew the opinion pending rehearing. See Johnson
v. K Mart Corp., 273 F.3d 1035, 1070 (11th Cir. 2001). No opinion
on rehearing was ever issued, and the case reportedly was settled.


                                       - 26 -
Corp., 145 F.3d 601, 608-10 (3d Cir. 1998); Parker v. Metro. Life

Ins. Co., 121 F.3d 1006, 1015-19 (6th Cir. 1997) (en banc); EEOC

v. CNA Ins. Cos., 96 F.3d 1039, 1043-45 (7th Cir. 1996); Krauel v.

Iowa Methodist Med. Ctr., 95 F.3d 674, 677-78 (8th Cir. 1996).

Based on this precedential phalanx, the appellants urge us to find

facially conclusive the proposition that the ADA permits such a

differential-benefit scheme and that, therefore, ERISA preempts

the chapter 151B claim.

            Though this argument has some superficial allure, there

is more to the story.          The Supreme Court has never considered

whether    the    ADA   forbids   an    employer       from   offering    disparate

benefits to different classes of the disabled.                 Moreover, deciding

this question would entail resolving a complex web of legal issues.

These issues include whether a totally disabled individual can sue

under     the    ADA,   see   Ford,    145      F.3d    at    604-08;    whether   a

differential-benefits claim is viable under the ADA, see id. at

608-10; Parker, 121 F.3d at 1010-14; and what bearing (if any) the

ADA's safe harbor provision may have on differential-benefits

claims, see Staten Island, 207 F.3d at 150-51.

            To complicate matters further, there is some reason to

think that the question is not open-and-shut.                 Some of the circuit

court decisions upon which the appellants rely were made over

strong dissents.        See, e.g., Parker, 121 F.3d at 1020-22 (Merritt,

J., dissenting).        Furthermore, many of them were decided before


                                       - 27 -
Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581 (1999), which the

MCAD   envisions   as   supporting   the   viability   of   differential-

benefits claims under the ADA.       To assess the soundness of this

proposition, we would have to untangle the relationship between

Olmstead and the Court's earlier decisions in Traynor v. Turnage,

485 U.S. 535 (1988), and Alexander v. Choate, 469 U.S. 287 (1985).

None of the decisions on which the appellants rely has undertaken

this task.

           Last — but far from least — our prior opinions have left

open the possibility that an ADA claim based on differential

benefits may be viable.    See Tompkins, 203 F.3d at 95 n.4; Carparts

Distrib. Ctr., Inc. v. Auto. Wholesaler's Ass'n of New Eng., Inc.,

37 F.3d 12, 19-20 (1st Cir. 1994).         So, too, district courts in

this circuit remain divided on the viability of such claims.

Compare Fletcher v. Tufts Univ., 367 F. Supp. 2d 99, 111 (D. Mass.

2005) (allowing such a claim to proceed), and Iwata v. Intel Corp.,

349 F. Supp. 2d 135, 149 (D. Mass. 2004) (same), with Colonial

Life & Accident Ins. Co. v. Medley, 584 F. Supp. 2d 368, 380 (D.

Mass. 2008) (reaching opposite conclusion), and Witham v. Brigham

& Women's Hosp., Inc., No. 00-268, 2001 WL 586717, at *3-4 (D.N.H.

May 31, 2001) (same).

           Given this littered legal landscape, it cannot be said

that there is no room for principled disagreement about the

viability of differential-benefits claims under the ADA.           While


                                - 28 -
the answer to that question seems much clearer than the MCAD

admits, it is not the slam dunk that the appellants suggest.     In

short, resolving the preemption question presented here calls for

exactly the sort of extensive legal analysis that places the

facially conclusive preemption exception out of reach.

          The conclusion that no exception to the Younger doctrine

applies here is reinforced by the appellants' utter failure to

explain how they will be irreparably harmed by allowing the MCAD

to resolve this matter.    That failure is important because the

common thread that links the various Younger exceptions is that,

in particular situations, closing the door of the federal court to

a federal question will result in irreparable harm.      See NOPSI,

491 U.S. at 366; Kugler v. Helfant, 421 U.S. 117, 123-24 (1975);

Younger, 401 U.S. at 53-54.    And only when it is crystal clear

that the state tribunal either lacks the authority to proceed or

can provide no meaningful relief can a party hope to demonstrate

the degree of irreparable harm needed to justify federal-court

intervention.   See NOPSI, 491 U.S. at 366-67.

          Here, the MCAD is competent to adjudicate the federal

issues presented in this case and adequate review is available in

the state courts. The record strongly suggests that the appellants

will suffer no harm apart from the typical inconvenience that

accompanies defending against charges that have been lodged.   That

inconvenience is not weighty enough to tip the scales: the Younger


                              - 29 -
Court   admonished   long   ago    that    "the   cost,   anxiety,   and

inconvenience of having to defend against a single [proceeding are

not] 'irreparable' in the special legal sense of that term.

Instead, the threat to the plaintiff's federally protected rights

must be one that cannot be eliminated by his defense against a

single [proceeding]."    Younger, 401 U.S. at 46.

III. CONCLUSION

            We need go no further. For the reasons elucidated above,

we conclude that under Sprint's reformulation of the Younger

doctrine, abstention is appropriate and no cognizable exception to

abstention pertains.    It follows inexorably, as night follows day,

that the dismissal of this action must be



Affirmed.




                                  - 30 -